Case 0:19-cv-62350-RS Document 57 Entered on FLSD Docket 09/11/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-62350-CIV-SMITH

 M&M PRIVATE LENDING GROUP, LLC,

         Plaintiff,

 v.

 M/Y CIAO BELLA, et al.,

       Defendants.
 ______________________________________/

                 ORDER AFFIRMING REPORT AND RECOMMENDATION
         On September 3, 2020, Magistrate Judge Alicia O. Valle submitted a Report and

 Recommendation to the District Judge [DE 55]. Subsequently, the Court ordered the parties to

 inform the Court, no later than September 8, 2020, if they intend to file objections to the Report

 and Recommendation. (See DE 56.) None of the parties filed such a notice. Therefore, upon

 consideration, it is

         ORDERED that the Report and Recommendation [DE 55] is AFFIRMED AND

 ADOPTED:

             1. Plaintiff’s Motion for Bill of Costs [DE 40] is GRANTED IN PART AND

 DENIED IN PART, to award Plaintiff $750.23 in costs;

             2. Plaintiff’s Motion for Award of Custodia Legis Expenses [DE 42] is GRANTED

 IN PART AND DENIED IN PART, to award custodia legis expenses of $71,412.38 incurred

 through February 14, 2020. Plaintiff may bid the amount awarded in lieu of cash at the sale.

 Plaintiff’s request for additional unspecified custodial fees is denied without prejudice to refile

 with appropriate supporting documentation; and
Case 0:19-cv-62350-RS Document 57 Entered on FLSD Docket 09/11/2020 Page 2 of 2



            3. Plaintiff’s Motion for Attorney Fees [DE 50] is GRANTED, and Plaintiff is

 awarded $17,430 in attorney’s fees.

            4. Any motions not otherwise ruled on are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of September, 2020.




 cc: counsel of record




                                            2
